     Case
     Case1:20-cv-00697-NONE-JLT
          1:20-cv-00697-NONE-JLT Document
                                 Document10
                                          9 Filed
                                            Filed07/09/20
                                                  07/10/20 Page
                                                           Page11of
                                                                  of33
      Stephanie Padilla (SBN 321568)
1     spadilla@aclusocal.org
      Adrienna Wong (SBN 282026)
2     awong@aclusocal.org
      Jordan Wells (SBN 326491)
3     jwells@aclusocal.org
      ACLU FOUNDATION
4     OF SOUTHERN CALIFORNIA
      1313 West 8th Street
5     Los Angeles, CA 90017
      Telephone: (213) 977-9500
6     Facsimile: (213) 977-5297
7     Attorneys for Plaintiff
8
9
10               UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF CALIFORNIA
11
12
13    PABLO SIMENTAL, JR., an               CASE NO: 1:20-CV-00697-NONE-
      individual,                           JLT
14
                                            STIPULATION AND [PROPOSED]
15           Plaintiff,                     ORDER EXTENDING DEADLINE
      v.                                    FOR DEFENDANTS TO FILE
16                                          ANSWER AND CONTINUING
                                            DEADLINES
17    RUBEN OZUNA, in his individual        (Doc. 9)
      capacity; MICHAEL STRAND, in his
18
      individual capacity; RAFAEL
19    CHAVEZ, in his individual capacity;
      GUADALUPE CONTRERAS, in her
20
      individual capacity; and CITY of
21    DELANO,
22           Defendants.
23
24
25
26
27
28


                      STIPULATION AND [PROPOSED] ORDER EXTENDING
           DEADLINE FOR DEFENDANT’S TO FILE ANSWER AND CONTINUING DEADLINES
     Case
     Case1:20-cv-00697-NONE-JLT
          1:20-cv-00697-NONE-JLT Document
                                 Document10
                                          9 Filed
                                            Filed07/09/20
                                                  07/10/20 Page
                                                           Page22of
                                                                  of33

1           Plaintiff and Defendants (collectively, the “Parties”), through their
2     respective counsel, hereby enter the following joint stipulation:
3           1. On June 9, 2020, the Parties entered a stipulation to extend by 28 days
4     the deadline for Defendants to respond to Plaintiff’s Complaint in this case. The
5     Parties informed the Court that the Parties had begun settlement discussions. On
6     June 11, 2020, the Court granted the Parties’ stipulation, extending the deadline to
7     file an answer from June 12, 2020 to July 10, 2020.
8           2. The Parties remain engaged in settlement discussions, and have made
9     progress towards resolution of this matter. In an effort to continue settlement
10    negotiations, the Parties stipulate to extend by 60 days the deadline for Defendants
11    to respond to the Plaintiff’s Complaint in this case. The Parties therefore request a
12    60-day extension of the deadline to file an answer from July 10, 2020 to September
13    9, 2020.
14          3. The Parties believe that a short continuance of 60 days for the Scheduling
15    Conference and all other deadlines would facilitate their continuing efforts to reach
16    a settlement. Therefore, the Parties stipulate to extend the Scheduling Conference
17    and all deadlines in this case by 60 days.
18          THEREFORE, IT IS HEREBY STIPULATED, by and between the parties,
19    that the deadline for Defendants to file an answer to Plaintiff’s Complaint shall be
20    September 9, 2020. The Parties further stipulate to extend the Scheduling
21    Conference and all deadlines in this case by 60 days.
22          Pursuant to L.R. 131(e), I, Stephanie Padilla, attest that all other signatories
23    listed, and on whose behalf the filing is submitted, concur in the filing’s content
24    and have authorized the filing.
25                                            Respectfully submitted,
26
       DATED: July 9, 2020               By: s/Stephanie Padilla
27                                          Stephanie Padilla,
28                                          Attorney for Plaintiff

                                                   1
                      STIPULATION AND [PROPOSED] ORDER EXTENDING
           DEADLINE FOR DEFENDANT’S TO FILE ANSWER AND CONTINUING DEADLINES
     Case
     Case1:20-cv-00697-NONE-JLT
          1:20-cv-00697-NONE-JLT Document
                                 Document10
                                          9 Filed
                                            Filed07/09/20
                                                  07/10/20 Page
                                                           Page33of
                                                                  of33

1
2
3      DATED: July 9, 2020              By: s/Bruce D. Praet
                                           Bruce D. Praet,
4                                          Attorney for Defendants
5
6                                  [PROPOSED] ORDER
7           Having reviewed the parties’ joint stipulation and request, IT IS SO
8     ORDERED that the deadline for Defendants to respond to the Plaintiff’s
9     Complaint is extended to September 9, 2020, and the Scheduling Conference and
10    all deadlines are extended by 60 days.
11
             July 9, 2020
      DATED: _________                         ___________________________________
12
                                               The Honorable Jennifer L. Thurston
13                                             United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                     STIPULATION AND [PROPOSED] ORDER EXTENDING
          DEADLINE FOR DEFENDANT’S TO FILE ANSWER AND CONTINUING DEADLINES
